Mazzarelli and Sullivan, JJ.,
dissent in a memorandum by Sullivan, J., as follows: I would affirm the order denying plaintiffs’ motion for summary judgment seeking a declaration of coverage against defendant Gerling and declare in said defendant’s favor that it has neither an obligation to defend nor to indemnify plaintiffs in the underlying personal injury lawsuit against them by Langella.
Gerling’s commercial general liability policy issued to Laquila contained an additional insured endorsement which, insofar as relevant, provided:
“WHO IS AN INSURED (Section II) is amended to include as an insured the person or organization shown in the Schedule, but only with respect to liability arising out of ‘your work’ performed for that insured by you or on your behalf. . . .
“[W]e will consider the insurance provided by this endorsement to be primary insurance and any other insurance provided to the additional insured shall be in excess and not contribute with the insurance provided by this policy, only if your contract with the additional insured required this insurance to be primaj ? ry.
The certificate of insurance named Turner, Chelsea and Albanese, plaintiffs herein, as “additional insureds.”
While there can be no dispute that plaintiffs were named as additional insureds under the Gerling policy, plaintiffs cannot *742place themselves within the ambit of the additional insured clause. The clause has limited application; it applies “only with respect to liability arising out of ‘[Laquila’s] work’ performed for [plaintiffs] by [Laquila] or on [Laquila’s] behalf.” Absent a showing of liability on plaintiffs’ part arising out of Laquila’s work, the additional insured clause is never triggered. There has been no such showing here, since the case was settled by Turner for $305,000.
The only facts available as to the occurrence are that Langella, a Laquila employee, was injured when “his foot caught the edge of a sheet of plywood used as a temporary ramp, causing him to fall.” According to Langella, “the plywood was turned up eight inches.” Apparently, the plywood was part of a temporary walkway that led from the sidewalk to the building, which Langella had repeatedly used to enter and exit the construction site.
The majority’s interpretation of Gerling’s additional insured clause—that it is activated if the occurrence giving rise to the injuries arose “out of the work”—stems from this Court’s decision in Consolidated Edison Co. of N.Y. v Hartford Ins. Co. (203 AD2d 83 [1994]), which, interpreting a clause similar to the one at issue here, held that the clause focuses not on the cause of the accident but upon “the general nature of the operation in the course of which the injury was sustained” (id.). The Court held that the additional insured endorsement covered Consolidated Edison because the injury occurred in the course of the subcontractor-named insured’s work. Of course, such an interpretation reads out of the clause the key words pertinent to its application here: “but only with respect to liability arising out of ‘[Laquila’s] work’ ” (emphasis added). The clause does not extend additional insured coverage for “your [i.e., Laquila’s] work” performed for the named insured, as the majority holds, but rather only for the additional insured’s liability arising out of Laquila’s work. The majority’s interpretation is a distortion of the clause’s clear language.
In disagreeing with the majority, I acknowledge that this Court has followed Consolidated Edison Co. of N.Y. v Hartford Ins. Co. in Structure Tone v Component Assembly Sys. (275 AD2d 603 [2000]), Consolidated Edison Co. of N.Y. v United States Fid. & Guar. Co. of N.Y. (266 AD2d 9 [1999]), Consolidated Edison Co. of N.Y. v United States Fid. & Guar. Co. (263 AD2d 380 [1999]) and Tishman Constr. Corp. of N.Y. v CNA Ins. Co. (236 AD2d 211 [1997]), but not without dissent (see Tishman at 211-213). Nonetheless, the fact remains that the interpretation placed on the clause by Consolidated Edison Co. of N.Y. v *743Hartford Ins. Co. distorts its plain meaning and has been rejected by this Court in interpreting a similar clause in the context of a non-construction case (see e.g. Greater N.Y. Mut. Ins. Co. v Mutual Mar. Off., 3 AD3d 44, 48-50 [2003]), where we felt free of its constraint. There is no justification for adhering to an interpretation that is so manifestly skewed and serves no useful purpose. Gerling is entitled to the benefit of the contractual bargain, which it entered in the clearest terms.
Accordingly, I would declare in Gerling’s favor and dismiss the complaint.